Citation Nr: 1003126	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-20 122	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in the July 18, 
2006, Board decision, which granted a 20 percent rating, but 
no more, for the Veteran's service-connected arthritis of the 
left shoulder.



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
February 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) by virtue of the Board's original jurisdiction over 
claims of clear and unmistakable error (CUE) in prior Board 
decisions. See 38 U.S.C.A. § 7111(e) (West 2002). The Veteran 
has moved for review of a Board decision of July 18, 2006, 
which granted a 20 percent rating, but no more, for his 
service-connected left shoulder arthritis.


FINDINGS OF FACT

1. The Board granted a 20 percent rating, but no more, for 
the Veteran's service-connected left shoulder arthritis in a 
July 18, 2006, decision.

2. The Board's decision was based on a finding that the 
evidence, by a preponderance, including current VA 
examination and private records, showed that the Veteran 
exhibited limitation of motion caused by pain and fatigue, 
but did not show x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

3. The Board's decision of July 18, 2006, was based on the 
correct facts as they were known at that time, and was in 
accordance with and supported by the preponderance of those 
known facts, and was in accordance with existing law and 
regulations.


CONCLUSION OF LAW

The Board decision of July 2006, which granted a 20 percent 
rating, but no more, for his service-connected left shoulder 
arthritis, does not contain clear and unmistakable error. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that there is clear and unmistakable 
error (CUE) in a Board decision of July 18, 2006, which 
granted a 20 percent rating, but no more, for his service-
connected left shoulder arthritis. He asserts that the Board 
committed factual error by ignoring "informal secondary-
service-connection benefit claims that went unrecognized." 
See November 2007 statement. He also suggests that the 
effective date assigned for the separate ratings later 
granted is inappropriate. Id. The Board notes, however, that 
the Veteran has alleged CUE only with the July 2006 decision 
regarding the rating for left shoulder arthritis, and has 
taken no issue with the decisions regarding secondary 
disabilities, which were decided after the Board decision at 
issue.

The Board granted a 20 percent rating, but no more, for his 
service-connected left shoulder arthritis in a decision of 
July 18, 2006. All final Board decisions are subject to 
revision on the basis of CUE except for those decisions that 
have been appealed to and decided by the Court, and decisions 
on issues that have subsequently been decided by the Court. 
See 38 C.F.R. § 20.1400.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision. Such review may be 
initiated by the Board on its own motion or by a party to the 
decision. See 38 C.F.R. § 20.1400. A party disagreeing with 
the Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court. See 38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1409(d).

CUE is a very specific and rare kind of error. It is the kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied. See 38 C.F.R. § 
20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made. 
See 38 C.F.R. § 20.1403(b)(1). For a Board decision issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could be reasonably 
expected to be part of the record. See 38 C.F.R. § 
20.1403(b)(2).

To warrant revision on the grounds of CUE, there must have 
been an error in the Board's adjudication of the appeal, 
which if it had not been made, would have manifestly changed 
the outcome when it was made. If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable. See 38 C.F.R. 
§ 20.1403(c). Examples of situations that are not clear and 
unmistakable error include (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in the Board's 
decision; (2) the Secretary's failure to fulfill the duty to 
assist; and (3) a disagreement as to how the facts were 
weighed or evaluated. See 38 C.F.R. § 20.1403(d). Clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation. See 38 C.F.R. § 
20.1403(e).

As noted above, the Veteran had active service from September 
1986 to February 1996. Service connection for arthritis of 
his left knee, right ankle, and left shoulder was initially 
established by way of the June 1996 rating decision. A 10 
percent rating was assigned for arthritis of these three 
joints combined. This decision was not appealed. In January 
1998, the Veteran filed a claim requesting separate ratings 
for each disability. This claim was addressed in the April 
1998 rating decision, which awarded a separate 10 percent 
rating for left shoulder arthritis, apart from the other 
disabilities. The Veteran filed a notice of disagreement with 
the rating assigned for each the left shoulder, right ankle, 
left knee, and residuals of excision of salivary gland benign 
mixed tumor. A Statement of the Case (SOC) was issued as to 
each issue in February 1999, and the Veteran perfected the 
appeal with a VA Form 9 in March 1999. In September 2002, 
however, the Veteran withdrew the claims as to the right 
ankle and left knee.

In May 2000, the RO issued a decision continuing the 
Veteran's 10 percent rating for the left shoulder arthritis, 
after a September 1999 decision proposing to reduce the 
rating to noncompensable. In the May 2000 decision, the RO 
noted that the issue of an increase was pending. And, in June 
2001, the Veteran submitted a claim for a temporary total 
convalescent rating, which was later granted by way of the 
August 2008 rating decision.

In October 2006, following the Board decision under 
consideration, the Veteran submitted a claim for separate 
ratings for differing manifestations of his left shoulder 
disability, which was considered in the October 2007 rating 
decision, not under appeal.

Thus, at varying times, various aspects of the Veteran's left 
shoulder disability have been under appeal. The only issue, 
however, for which the Veteran has alleged CUE is the July 
2006 Board denial of a rating in excess of 20 percent for 
arthritis.

In evaluating the Veteran's CUE motion, the Board must 
examine what evidence, applicable statutes, and relevant 
regulations were before the Board at the time of its July 
2006 decision. A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior decision of the Board, 
and subsequently developed evidence is not germane. 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

In its 2006 decision, the Board reviewed the service 
treatment records, post-service private records, including 
post-operative evaluations, and the VA examination report of 
2005. The decision noted specifically the Veteran's condition 
in 1997 as found in his private physician's records, as well 
as current symptoms as noted in the 2005 VA examination 
report. The Board found that the evidence revealed that an 
increase was warranted due to the limitation of motion caused 
by pain, as is required by 38 C.F.R. §§ 4.40 and 4.45, as 
well as DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1998). 

The Board further found that the evidence showed that the 
findings in earlier records, such as left glenohumeral joint 
Hill-Sachs lesion and degenerative joint disease were "less 
likely as not" related to service. The reasoning for this 
finding was clearly explained as based upon a review of the 
1997 records of the Veteran's private physician by both the 
Board and the VA examiner, and the examiner's finding that 
the private physician, shortly following the Veteran's 
discharge from service, observed a normal rotator cuff 
without tearing.

This information from the Board's 2006 decision underscores 
the basis for the Board's decision and its rationale. The 
Board's discussion establishes that it considered all of the 
evidence of record, as well as the applicable regulations, 
including 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201, as 
well as 
38 C.F.R. §§ 4.40 and 4.45. The Board now finds that the 
Board decision of July 2006 that granted the Veteran's claim 
to a 20 percent rating was based on the correct facts as they 
were known at that time. In the decision, the Board noted the 
Veteran's contentions and considered all of the relevant 
evidence that was of record at that time. 

With respect to the Veteran's current argument that the Board 
failed to evaluate and interpret the evidence correctly by 
considering one of many issues decided throughout the course 
of the appeal, but not deciding them all, this is not CUE. 
See 38 C.F.R. § 20.1403(d). See also Eddy v. Brown, 9 Vet. 
App. 52 (1996). The Veteran's claims for separate ratings 
related to his left shoulder disability, including 
instability, joint dislocation, and a temporary total 
convalescent rating, were all separately considered and not 
appealed. See October 2007 and August 2008 rating decisions. 
These decisions were neither appealed, nor alleged to contain 
CUE. It is the Board's July 2006 decision to grant no more 
than a 20 percent rating that is alleged to contain CUE. A 
review of the evidence of record at the time of that decision 
does not yield a finding that there was any incorrect 
application of the facts to this claim.

The Board further finds that the July 2006 decision did not 
include an incorrect application of the law, including that 
pertaining to assignment of ratings. The Board cited 
pertinent laws and regulations, namely 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5201, and 38 C.F.R. §§ 4.40 and 4.45.  
The Board also considered the applicability of Diagnostic 
Code 5202, but found it was not applicable.  The Board notes 
that because the Veteran was service-connected for arthritis 
of the shoulder, the codes used by the Board were clearly the 
relevant ones.  Although the Veteran contends that the Board 
should have applied 5200, 5203, 5304 and 8616, the Board 
notes that the Veteran was not service connected for 
ankylosis, a disorder of the clavicle or scapula, a rotator 
cuff muscle group disorder or neuritis of the ulnar nerve.  
Therefore, there was no error in failing to consider those 
codes.  

The Board further stated that there was no basis upon which 
to refer the matter to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b), because there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule. 

The Board concludes that the decision of 2006 did not 
incorrectly apply any of the applicable regulations. The 
evidence available to the Board at the time of the decision 
provided at least an arguable basis for the Board's findings 
that a 20 percent rating, and no more, is warranted for the 
Board's left shoulder arthritis. The Board also specifically 
noted that because the medical evidence revealed that in 2005 
he was able to "move his arm well beyond 25 degrees from the 
side," a 30 percent rating is not warranted.

To the extent that the Veteran is arguing that the Board 
failed to develop additional evidence, the Board notes that a 
failure to fully develop evidence is not considered to be 
CUE. See 38 C.F.R. § 20.1403(d). "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record." See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994). The Board notes that there is no allegation that VA 
had any relevant documents in its possession that were not 
considered. 38 C.F.R. § 1403(b)(2).

For these reasons, the Board finds that the decision of July 
2006 was in accordance with the applicable law and 
regulations. Given that the decision was in accordance with 
the known facts and was in accordance with the applicable law 
and regulations, the Board finds that there is no CUE in the 
July 18, 2006 decision. Accordingly, the motion is denied.

The Board notes that in Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(Court) held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error. See also Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (Court noted that although the 
Secretary filed a motion, with which the Veteran agreed, 
seeking a remand for readjudication of a CUE question in 
light of the enactment of the VCAA, the basis for the motion 
had no merit following the Court's decision in Livesay 
finding that the VCAA was not applicable to CUE matters). 
Taking these factors into consideration, there is no 
prejudice to the Veteran in having proceeded to consider the 
motion on the merits. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The Veteran's motion to revise a July 18, 2006, Board 
decision, which granted a 20 percent rating, but no more, for 
his service-connected left shoulder arthritis, on the basis 
of clear and unmistakable error, is denied.



                       
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



